Exhibit 10(26)
 
 
SUMMARY OF 2011 SALARIES OF NAMED EXECUTIVE OFFICERS


The following table sets forth the current base salaries provided to the
Company’s CEO and the four most highly compensated executive officers (the
“Named Executive Officers”):



 
Executive Officer
Current Salary
 
Andrew B. Schmitt
$620,000
 
Jerry W. Fanska
$375,000
 
Jeffrey J. Reynolds
$375,000
 
Steven F. Crooke
$345,000
 
Eric R. Despain
$300,000



All of the Named Executive Officers, including Andrew B. Schmitt, President and
CEO, Jerry W. Fanska, Senior Vice President—Finance and Treasurer, Jeffrey J.
Reynolds, Executive Vice President and Chief Operating Officer, Steven F.
Crooke, Senior Vice President—General Counsel and Secretary and Eric R. Despain,
Senior Vice President and President of the Minerals Division, are also eligible
to receive a bonus each year under the Company’s Executive Incentive
Compensation Plan (the “Executive IC Plan”).  The bonuses paid to the Company’s
CEO and four most highly compensated executive officers under the Executive IC
Plan for the fiscal year ended January 31, 2011 are as shown in the following
table:



 
Executive Officer
FY 2011 Bonus
 
Andrew B. Schmitt
$992,000
 
Jerry W. Fanska
$438,000
 
Jeffrey J. Reynolds
$420,000
 
Steven F. Crooke
$372,000
 
Eric R. Despain
$360,000



Under the Executive IC Plan, each participant is eligible for an annual cash
bonus in a target amount (the "Target Bonus") equal to a percentage (80% in the
case of Mr. Schmitt and 60% in the case of Messrs. Fanska, Reynolds, Crooke and
Despain) of such participant's base compensation. The Target Bonus is adjusted
(up or down) based upon the performance of the Company as compared to certain
goals adopted and approved by the Board of Directors.  In no event, however, can
a participant's annual cash bonus under the Executive IC Plan exceed a certain
percentage (160% in the case of Mr. Schmitt and 120% in the case of Messrs.
Fanska, Reynolds, Crooke and Despain) of such participant's base compensation
for the relevant year.  No bonuses will be payable should performance be below
80% of the relevant goals established. In addition, the formula bonus derived as
described in the preceding sentences can be further adjusted (up or down) at the
discretion of the Board of Directors by up to one-third of the Target Bonus.
 
 

--------------------------------------------------------------------------------

 
SUMMARY OF 2011 COMPENSATION OF DIRECTORS




Each director of the Company who is not also an employee of the Company, except
the Chairman of the Board, receives an annual retainer of $35,000.  The Chairman
of the Board receives an annual retainer of $75,000. The Chairmen of the Audit
Committee and the Compensation Committee each receive an additional retainer of
$5,000 per year and the Chairman of the Nominating & Corporate Governance
Committee receives an additional retainer of $1,500 per year.  All such
retainers are payable in quarterly installments.  In addition, each non-employee
director receives $1,000 for each board meeting he or she attends either in
person or via teleconference and each member of the Audit Committee, the
Compensation Committee and the Nominating & Corporate Governance Committee
receives $1,000 for each committee meeting he or she attends either in person or
via teleconference.  As an additional component of their compensation package,
all non-employee directors of the Company receive a one-time award of an option
to purchase 3,000 shares of the Company's common stock upon becoming a member of
the Board.  Each non-employee director, except the Chairman, also receives an
annual award of restricted stock, stock options, or a combination of both of the
Company, whichever they choose, with a value equal to $40,000 on the date of the
award.  The Chairman receives an annual award of either restricted stock or
stock options of the Company, or a combination of both, whichever he chooses,
with a value equal to $75,000 on the date of the award.  The annual equity award
is made on the first day of each new fiscal year of the Company.  The restricted
stock is valued based on the market price of the Company's common stock on the
day the stock is issued, vests one year from the date of issuance, and is
otherwise subject to all of the terms and conditions of the Company's 2006
Equity Incentive Plan, as amended (the "2006 Equity Plan"), or such other plan
under which the restricted stock may be issued.  The director options have an
exercise price equal to the market price of the common stock on the day they
issued, are 100% vested upon issuance, have a ten-year life and are otherwise
subject to all of the terms and conditions of the 2006 Equity Plan or such other
plan under which the options may be issued.  Directors of the Company who are
also employees of the Company receive no compensation for service to Layne
Christensen as directors.


For fiscal 2012, the annual retainer for each director of the Company who is not
also an employee of the Company, except the Chairman of the Board, was increased
from $35,000 to $50,000. The annual retainer for the Chairman of the Board
remained the same. The additional retainers for the Chairmen of the Audit
Committee, the Compensation Committee and the Nominating & Corporate Governance
Committee were increased to $15,000, $10,000 and $5,000, respectively.  Board
and Committee meeting fees were increased from $1,000 per meeting to $1,500 per
meeting. The value of the annual award of restricted stock or stock options of
the Company, or a combination of both, was increased from $40,000 to $50,000 on
the date of the award, except for the value of the award to the Chairman which
remained at $75,000.  The other terms of the equity awards did not change.
 